Citation Nr: 0010796	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for spinal arthritis.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Assistant Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and November 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO) which, respectively, 
denied service connection for bilateral hernia repair and for 
arthritis (claimed as due to spinal shots in service).


FINDING OF FACT

There is no competent medical evidence linking current spinal 
arthritis with the veteran's period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for spinal 
arthritis is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently has spinal arthritis 
resulting from in-service surgical repair of a bilateral 
inguinal hernia.  He contends that his hernia repair included 
experimental spinal injections of an anesthetic which caused 
him to develop spinal arthritis more than 40 years later.  
The veteran does not claim that he incurred spinal arthritis 
in service or that he sought or received treatment for or was 
diagnosed with spinal arthritis during service.

As an initial matter the Board notes that the RO provided the 
veteran with a statement of the case (SOC) only on the issue 
of entitlement to service connection for bilateral hernia 
repair.  The September 1998 SOC summarizes facts and law 
supporting the RO's determination that a claim for service 
connection for a bilateral hernia was not well grounded 
because of lack of evidence of a hernia during service.  The 
RO found the veteran's claim for service connection for 
spinal arthritis secondary to bilateral hernia repair to be 
not well grounded for the same reasons.  Therefore, a SOC on 
the arthritis issue, had one been provided, necessarily would 
have summarized the same facts and law as the September 1998 
SOC.  

The Board recognizes that VA regulations require an RO to 
provide the veteran with a SOC addressing each issue for 
which the veteran initiates an appeal.  38 C.F.R. §§ 19.28-
19.30 (1999).  Nevertheless, the Board finds that in this 
case absence of a SOC which would essentially duplicate the 
September 1998 SOC does not prejudice the veteran in any 
respect.  Therefore, lack of a SOC on the spinal arthritis 
service connection issue does not constitute a procedural bar 
to immediate Board consideration of this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board also acknowledges the RO's inability to locate the 
veteran's service medical records (SMRs).  In April 1998, the 
RO requested the SMRs from the National Personnel Records 
Center (NPRC) and submitted a completed Request For 
Information Needed To Reconstruct Medical Data (NA Form 
13055).  In May 1998 the NPRC notified the RO that the SMRs 
were unavailable, possibly because they were destroyed in a 
1973 fire.  In consideration of the foregoing, the Board 
finds that the RO has expended all reasonable efforts to 
obtain records pertinent to the veteran's claim, that further 
search for the missing SMRs would be futile, and that the VA 
has no duty to continue to search for records that are 
apparently unavailable.  See Porter v. Brown, 5 Vet. App. 
233, 237 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Therefore, the Board is constrained to consider this 
matter solely upon the evidence of record.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  The threshold question, however, is whether 
the veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. § 
5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Absent evidence of a well-grounded claim the VA 
has no duty to assist a claimant to develop facts pertinent 
to the claim and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (1997).

A well-grounded claim for service connection requires 
evidence of a current disorder, in service incurrence or 
aggravation of the disorder, and a causal nexus between the 
disorder and active service.  Id. at 1467-1468.  Medical 
evidence is required to establish a current disorder and to 
fulfill the nexus requirement.  Lay or medical evidence, as 
appropriate, may establish service incurrence or aggravation.  
Id. at 1468.  A veteran also may establish a well-grounded 
claim for service connection under a chronicity analysis 
where evidence, regardless of date, shows that a current 
chronic disorder was manifested in service or during an 
applicable presumption period.  38 C.F.R. § 3.303(b) (1999).  
This evidence must be medical unless the nature of the 
claimed disorder is such that lay observation sufficient.  If 
a chronicity analysis is inapplicable, a claim still may be 
well grounded provided that evidence shows a current disorder 
to be causally linked to service or an applicable presumption 
period by a continuity of symptomatology.  Id.; Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In December 1999 the veteran submitted a copy of the August 
1947 separation examination report confirming that he had 
undergone a bilateral herniorrhaphy during in June 1947.  
There is no record of the veteran having received spinal 
injections as part of the hernia repair and there were no 
musculoskeletal defects on the separation examination.  The 
veteran also timely submitted a package of private 
examination, treatment and hospitalization records from May 
1995 to October 1999.  Both submissions were accompanied by 
appropriate waivers.  See 38 C.F.R. § 20.1304(c) (1999).  
Most of the private medical records pertain to disorders 
other than that which is the subject of this appeal.  
However, there is evidence that the veteran had been 
variously diagnosed with low back arthritis, severe 
osteoarthritis, mild spondylosis and facet arthropathy at L5-
S1, chronic low back pain, thoracic spine strain with 
lumbosacral strain possibly secondary to an automobile 
accident, degenerative disc disease of the lumbosacral spine 
and degenerative disc changes especially at L3-4 and T11-12 
with anterior wedge compression deformity of indeterminate 
age at L4.  According to a December 1999 entry from the 
Morehead Clinic, the veteran asked to be seen for "arthritis 
of spine" "after the spinal anesthesia" and that copies of 
his records sent to VA, but the examiner did not comment on 
such any relationship to service and there is no other 
medical evidence linking spinal arthritis with the veteran's 
period of service.  

The veteran testified at a December 1999 videoteleconference 
hearing before the undersigned member of the Board that he 
first noticed lower back discomfort in about 1991 or 1992, 
that the pain became more severe in about 1994 or 1995, and 
that unidentified doctors had told him that spinal arthritis 
could have resulted from "the spinal shots" he had received 
in the 1940s during his bilateral hernia repair.  The veteran 
also testified that the hernia repair had gone well and that 
he "had no more problems with it."  His testimony is 
essentially consistent with written statements in April, 
August and November 1998.

The only evidence purporting to relate spinal arthritis to 
service are the veteran's own statements.  However, a lay 
person's statements and opinions cannot constitute competent 
evidence of the required causal nexus relating a current 
disorder to the veteran's service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Furthermore, the veteran's representation regarding what 
unidentified doctors purportedly told him about the cause of 
his spinal arthritis is simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Also, the 
presence of arthritis after a reported auto accident many 
years after service distinguishes the case from Hodges v. 
West, 13 Vet. App. 287 (2000), for example, where evidence of 
two in-service traumas to the left knee, a diagnosis of post-
traumatic arthritis of the knee which mentioned the in-
service traumas with the physician apparently aware of no 
other events of trauma was sufficient to well ground the 
claim.  

Even assuming for discussion purposes that he received spinal 
anesthesia in service as he has testified, the veteran's 
claim for service connection for spinal arthritis is 
implausible and must be denied as not well grounded in the 
absence of competent medical evidence establishing a link 
between the veteran's spinal arthritis and his period of 
service.  Accordingly, there is no VA duty to assist the 
veteran to develop facts supporting his claim.  See Epps v. 
Gober, 126 F.3d at 1469.  The Board is unaware of additional 
information which would provide the VA with notice of 
evidence which would well ground the claim.  See generally, 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. at 77-78.  Essentially, to well ground 
the claim, the veteran would need medical evidence such as a 
letter from a doctor relating spinal arthritis to the 
treatment he has described in service.  The veteran may apply 
to reopen his claim at any time by submitting such evidence 
to the RO.  


ORDER

Entitlement to service connection for spinal arthritis is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 
- 5 -


- 3 -


